Citation Nr: 0418533	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  95-24 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for bilateral pes 
planus and hallux valgus, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
October 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO, among other things, 
denied the claims for increased ratings for anxiety reaction 
and bilateral pes planus and hallux valgus.  

In the December 1994 rating action, the RO also denied the 
veteran's application to reopen a claim for service 
connection for a back disorder.  The Board notes, however, 
that back disorder was improperly adjudicated as a new and 
material claim.  The RO originally denied the claim for 
service connection for a back disorder in May 1982.  The 
record does not reflect that the veteran was provided a 
notice of the May 1982 rating action, although he must have 
received notice in some form because he disagreed with the 
May 1982 rating action in December 1982.  The RO issued a 
statement of the case (SOC) in April 1983 regarding the 
service connection claim for the back disorder but the record 
shows it was sent to an incorrect mailing address.  (Compare 
April 1983 transmittal letter with Veteran's Application for 
Compensation and Pension dated in September 1981, Statement 
in Support of Claim dated in December 1982.)  See 38 C.F.R. 
§ 19.30 (2003).  Based on these factors, the May 1982 rating 
is not final, and the veteran's claim for service connection 
a back disorder remains open.  It is the obligation of the 
agency of original jurisdiction to notify the veteran and his 
representative of the disposition of a claim.  38 U.S.C.A. 
§ 7105 (2002); 38 C.F.R. §§ 3.103(a), (b), (f), 19.25, 19.30 
(2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Under the VCAA of 2000, VA is required to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)) (2003).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3)).  VA 
is also required to provide examinations when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  

Anxiety Reaction and Bilateral Pes Planus and Hallux Valgus

In a statement in support of claim dated in August 2002 and a 
September 2002 VA examination report, the veteran indicated 
that he has been receiving treatment for his disabilities 
from the VA medical center (VAMC) in Tuskegee, Alabama from 
1984 to the present.  However, the record only includes 
outpatient treatment records through 1998.  Thus, treatment 
records regarding the veteran's disabilities of the Tuskegee 
VAMC since 1998 should be secured and associated with the 
claims file.  

In September 2002, the veteran was provided a VA PTSD 
examination.  At the conclusion of a mental status 
examination, the examiner diagnosed the veteran as having 
Axis I-generalized anxiety disorder and assigned a Global 
Functioning of Assessment score of 64.  However, when 
examined in February 2003, the examiner concluded that the 
veteran did not clearly manifest symptoms of generalized 
anxiety reaction.  The examiner noted that the veteran 
reported symptoms of restlessness, irritability, and sleep 
disturbance that the examiner felt were related to alcohol 
dependence and abuse.  In light of the recent change in 
diagnosis of the veteran's service-connected psychological 
disorder, the Board is of the view that a VA examination is 
warranted to determine to nature and severity of the 
veteran's anxiety reaction.   

Back Disorder

The veteran asserts that he developed a back disorder as a 
result of service.  Service medical records reflect that the 
veteran was seen and treated for back problems, including 
back pain, beginning in 1968.  In September 1968, the veteran 
was diagnosed as having scoliosis.  However, X-rays of the 
lumbar spine dated in May 1981 showed no significant 
abnormality.  Additional diagnoses included lumbosacral 
strain.  When the veteran was examined for separation from 
service in March 1981, a history of recurrent back problems 
was clinically noted, although no diagnosis was entered.  

VA outpatient treatment records beginning in 1984 show 
treatment for a back disorder.  An entry dated in July 1984 
reflects a diagnosis of scoliosis.  In July 1984, the veteran 
was diagnosed as having degenerative arthritis of the L-5 
area of the lumbar spine.  

In light of the foregoing, the Board is of the view that a VA 
examination and opinion are required for the purpose of 
determining the etiology of the veteran's back disorder.  See 
38 C.F.R. § 3.159(a)(1) (2003).  

Accordingly, the case is remanded for the following:  

1.  The RO or AMC should obtain VA 
outpatient treatment records from the 
Tuskegee Medical Center since 1998.  If 
these records are not available, it 
should be indicated in writing.  

2.  The veteran should be provided the 
following examinations:  

a.  A psychiatric examination to 
determine the severity of the veteran's 
anxiety reaction.  It is requested that 
the veteran examined by an examiner who 
has not previously examined the veteran, 
if possible.  A copy of the veteran's 
claims folder must be provided to the 
examiner prior to the examination.  The 
examiner should indicate whether the 
claims file as been reviewed.  All tests 
and studies deemed necessary should be 
conducted.  The examiner should describe 
all symptoms associated with the 
veteran's service-connected anxiety 
reaction.  The examiner should express an 
opinion on the extent to which the 
veteran's anxiety reaction affects his 
occupational and social functioning.  It 
is requested that the examiner include a 
Global Assessment of Functioning score 
with an explanation of the numeric code 
assigned.  If the diagnosis of the 
veteran's mental disability changes, the 
examiner should whether the new diagnosis 
represents a progression of the prior 
diagnosis, correction of an error of the 
prior diagnosis, or development of a new 
and separate condition.  

b.  An orthopedic examination to 
determine the nature and etiology of the 
veteran's back disorder and to determine 
the severity of the veteran's bilateral 
pes planus and hallux valgus.  All 
necessary studies, including X-rays, 
should be conducted.  A copy of the 
veteran's claims folder must be provided 
to the examiner prior to the examination.  
The examiner should indicate whether the 
claims file as been reviewed.  The 
examiner should address the following:  

i.  As to the veteran's service-
connected bilateral pes planus and 
hallux valgus, the examiner should 
indicate whether or not the veteran's 
feet have marked pronation or marked 
inward displacement, whether or not 
there is extreme tenderness of the 
plantar surfaces of the feet, or severe 
spasm of the tendo Achilles on 
manipulation.  The examiner should 
indicate whether or not there is 
evidence of pain on manipulation and 
use accentuated, whether there is 
swelling on use, and whether there are 
callosities.  The examiner should 
provide range of motion of the feet.  
The examiner should also describe any 
impairment of function of the veteran's 
feet due to such factors as pain with 
use, weakened movement, excess 
fatigability, diminished endurance, or 
incoordination.  The examiner should 
note the veteran's gait, the distance 
he is able to walk before resting, and 
whether he uses a cane or other 
assistive device with walking.  The 
examiner should indicate whether or not 
the symptoms are improved by orthopedic 
shoes, orthotic or other appliances.  

ii.  As to the veteran's back disorder, 
the examiner should provide an opinion 
regarding the etiology of the veteran's 
back disorder by addressing the 
following question: is it more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's back disorder was caused 
by disease or injury during service.  
The examiner should also comment as to 
whether the veteran developed arthritis 
of the lumbar spine within one year 
after the veteran separated from 
service.  A complete rationale should 
be provided for all opinions expressed.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  The RO should readjudicate the claims 
for an increased rating for anxiety 
reaction and for bilateral pes panus and 
hallux valgus.  The RO should also 
adjudicate the claim for service 
connection for a back disorder on a de 
novo basis.  

4.  If the claims remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


